Citation Nr: 1343193	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964 and from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision, by the Phoenix, Arizona, Regional Office (RO), which granted service connection for type II diabetes mellitus, and assigned a 20 percent disability rating, effective June 29, 2009.  In a subsequent rating action in February 2010, the RO assigned an effective date of June 29, 2008 for the grant of service connection of diabetes mellitus.  The veteran perfected a timely appeal to the rating assigned.  

Because the veteran's appeal involves the propriety of the initial rating assigned following the grant of service connection for diabetes mellitus, the Board has characterized that issue in accordance with the holding of Fenderson v. West, 12 Vet. App. 119 (1999).   

On November 19, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  Additional evidence was submitted at the hearing along with a waiver of RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  Prior to November 16, 2010, the medical evidence demonstrates that diabetes mellitus had been controlled with insulin and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus.  

2.  From November 16, 2010, the medical evidence demonstrates that diabetes mellitus has been controlled with insulin, a restricted diet, and restrictions on activities; there is no medical evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  Prior to November 16, 2010, the criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).  

2.  From November 16, 2010, the criteria for a rating of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran, which was issued prior to the RO decision in December 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79   (2006). The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  The report includes all that is necessary to rate the disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's service-connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran served on active duty from December 1961 to December 1964 and from October 1965 to October 1968; he was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  

The Veteran's initial claim for service connection for diabetes mellitus was received in June 2009.  Submitted in support of the claim were treatment reports from Dr. Daniel Bauer, dated from January 2006 to December 2008.  These records indicate that the Veteran was initially diagnosed with diabetes mellitus, and he was treated with oral medications.  A clinical record dated in November 2006 reflects that the Veteran was seen for a follow up lab, and he was diagnosed with non-insulin dependent diabetes.  A clinical record, dated in December 2008, indicated that the Veteran was instructed to follow a diabetic diet and to exercise.  

Received in September 2009 were VA progress notes dated from June 2009 to September 2009.  These records indicate that the Veteran was diagnosed with diabetes mellitus, and was treated with oral medications.  The record indicates that the Veteran was seen at a clinic in June 2009 to establish care; it was noted that his diabetes mellitus type 2 started in 1997 with good control.  When seen in August 2009, it was noted that the Veteran was taking several oral medications to control his blood sugar.  

The Veteran was afforded a VA examination in October 2009.  It was noted that the Veteran was diagnosed with type II diabetes mellitus in 1997.  It was noted that the Veteran was currently taking oral medication and insulin once daily.  He denied any history of hospitalization or surgery, episodes of hypoglycemia or ketoacidosis.  It was noted that the Veteran was instructed to follow a special diet, but he was not restricted in his ability to perform strenuous activities.  It was noted that the Veteran currently experienced diabetic neuropathy and erectile dysfunction.  On examination, it was noted that the Veteran weighed 200 pounds.  No diabetic skin abnormalities were noted.  Radial pulses were normal on both sides.  Posterior tibial pulses were normal.  Bilateral tibial motor nerves and bilaterally sural sensory nerves are still within normal range.  The pertinent diagnosis was type II diabetes mellitus.  The examiner noted that hypertension was not a complication of diabetes because it predated the diagnosis of diabetes.  It was noted that the diabetic nephropathy was a complication of the diabetes.  The examiner stated that the Veteran's diabetes has been poorly controlled.  

Of record is a script from Dr. Daniel Bauer, dated in December 2009, indicating that the Veteran was first diagnosed with diabetes in 1997.  

Received in October 2010 were VA progress notes dated from September 2009 to October 2010.  These records show that the Veteran continued to receive clinical attention for his diabetes which is controlled with insulin and restricted diet.  During a clinical visit in June 2010, it was noted that the Veteran was to return to the clinic in 3 months; he was also encouraged to eat a low fat diet, low sugar diet, and he was encouraged to exercise 30 minutes daily.  In October 2010, the Veteran was seen for an unscheduled visit requesting a glucose check.  It was noted that he was on Novablin 70/30 insulin and has been increasing his dosage by 2 units daily.  The Veteran admitted that he does not monitor his carbs well, eats processed foods and sweets.  He declined nutrition consultation.  

At his personal hearing in November 2010, the Veteran maintained that his diabetes mellitus is more disabling than the 20 percent currently assigned.  The Veteran reported that he requires daily injections, restricted diet and his physical activities have been restricted.  The Veteran testified that he has gone from needing one injection to two injections each day.  The Veteran also reported that he visits his doctor once a month, sometimes twice.  The Veteran's representative noted that his has continued to receive clinical attention at the VA Medical Center in Phoenix and his condition has gotten worse to the point that his primary care doctor has restricted his activities.  

Submitted at the hearing was a medical statement from Dr. M. L., dated in November 2010, indicating that he is the primary care provider for the Veteran at the Southeast outpatient clinic, and he was diagnosed with diabetes mellitus in 1997.  Dr. M. L., noted that the Veteran requires two daily injections of Novalin 70/30 insulin to help control his diabetes, he is restricted to a low fat, low carbohydrate diet, and he has diabetic neuropathy and nephropathy that severely restricts his daily activities.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's diabetes mellitus has been rated 20 percent disabling effective from June 29, 2008.  This disorder was evaluated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

In light of the foregoing, the Board finds that the above evidence does not demonstrate that the Veteran's diabetes mellitus met the criteria for the assignment of a rating in excess of 20 percent prior to November 16, 2010.  Although the evidence of record, during the period in question, reflects that the veteran was required to take daily insulin injections and he was on a restricted diet, as noted, in the October 2009 VA examination, his daily activities were not limited as a result of his diabetes mellitus.  During the period prior to November 16, 2010, the competent medical evidence of record does not reflect that the Veteran's diabetes mellitus requires "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities".  It is not indicated in the record that the Veteran's physical activities are restricted by his diabetes mellitus; in fact, a June 2010 VA progress note indicates that the Veteran was encouraged to exercise 30 minutes each day.  Consequently, the Board finds that the findings of record, accordingly, correlate closely with the criteria for an initial 20 percent evaluation for diabetes mellitus prior to November 16, 2010.  

However, beginning November 16, 2010, the evidence shows that the Veteran has met the criteria for the assignment of a 40 percent disability rating under Diagnostic Code 7913.  Significantly, the Board finds that the Veteran consistently reported an increase in the severity of his diabetes.  Moreover, in the November 2010 medical statement, the Veteran private physician at the VA noted that the Veteran required two daily injections of Novalin 70/30 insulin to help control his diabetes, he is restricted to a low fat, low carbohydrate diet, and he has diabetic neuropathy and nephropathy that severely restricts his daily activities.  Accordingly, the Board finds that the Veteran's service-connected diabetes mellitus require the use insulin on a daily basis, a restricted diet and regulation of activities, and that a 40 percent is therefore warranted for this disability, effective November 16, 2010.  

A schedular rating exceeding 40 percent is not warranted, however.  Significantly, the record does not indicate that the Veteran has been diagnosed with diabetes-related ketoacidosis.  There is no documentation of progressive weight loss or loss of strength.  Nor does the medical evidence show that he has had hypoglycemic reactions requiring any hospitalization.  Thus, the Veteran's diabetes mellitus is not shown to have the characteristics required for a rating of 60 percent at this time.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

As has been noted, the veteran maintains that the rating of his diabetes mellitus should take into account the disorders, such as visual impairment, that he may have as complications of that disease.  However, Diagnostic Code 7913 directs that complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation and that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  Since a rating of 100 percent for diabetes mellitus could not be assigned in this case, any complications of diabetes mellitus, if so shown, must be rated as separate disabilities.  They are not part of the disability that is rated under Diagnostic Code 7913.  Id.  Furthermore, the rating assigned in this decision subsumes any noncompensable complications of the disease.  

In sum, there is no support for an evaluation in excess of 20 percent prior to November 16, 2010 and in excess of 40 percent from November 16, 2010 for the Veteran's diabetes mellitus.  The benefit of the doubt is resolved in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the problems experienced by the Veteran are the very ones contemplated by the rating criteria.  The Board therefore finds that there has been no showing that the service-connected diabetes has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards. In the absence of such factors, the Board finds that criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, prior to November 16, 2010, is denied.   

A 40 percent evaluation for diabetes mellitus, type II, is granted beginning November 16, 2010, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


